Sub-Item 77O(1) DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. On January 12, 2017, Dreyfus New York Tax Exempt Bond Fund, Inc. (the "Fund") purchased 10,000 Tobacco Settlement Bonds due June 1, 2041 issued by TSASC, Inc. (CUSIP No. 898526FF0) (the "Bonds") at a purchase price of $104.69 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from Jefferies LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities Inc. Barclays Capital Inc. Blaylock Beal Van, LLC BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC Citigroup Global Markets Inc. Drexel Hamilton, LLC FTN Financial Capital Markets Hilltop Securities Inc. Janney Montgomery Scott LLC Jefferies LLC Loop Capital Markets LLC Merrill Lynch, Pierce, Fenner & Smith Inc. Mesirow Financial, Inc. Mischler Financial Group, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co., Inc. PNC Capital Markets LLC Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross Incorporated Samuel A. Ramirez & Co., Inc. Siebert Cisneros Shank & Co., L.L.C. Stern Brothers & Co. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC U. S. Bancorp Investments, Inc. Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 1, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O(2) DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. On February 15, 2017, Dreyfus New York Tax Exempt Bond Fund, Inc. (the "Fund") purchased 9,825 Dedicated Tax Fund Green Bonds due 2037 issued by the Metropolitan Transportation Authority (CUSIP No. 59259N6N8) (the "Bonds") at a purchase price of $114.09 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities Inc. Alamo Capital Partners, LLC Barclays Capital Inc. Blaylock Beal Van, LLC BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC Citigroup Global Markets Inc. Drexel Hamilton, LLC Fidelity Capital Markets FTN Financial Capital Markets Goldman, Sachs & Co. Jefferies LLC J.P. Morgan Securities LLC KeyBanc Capital Markets Inc. Loop Capital Markets LLC Merrill Lynch, Pierce, Fenner & Smith Inc. Morgan Stanley & Co. LLC PNC Capital Markets LLC Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Samuel A. Ramirez & Co., Inc. Siebert Cisneros Shank & Co., L.L.C. Stern Brothers & Co. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 1, 2017. These materials include additional information about the terms of the transaction.
